Peck, J.
delivered the Opinion of the court.
Take the statement of the petitioner alone, and all the steps contemplated by our acts of assembly to reach bail have been pursued.
Can the bail after judgment on scire facias, simply by stating that he has the body ready to surrender, carry the cause by certiorari into the circuit court, and, without merits or trial of any kind, make an end, of the cause by surrendering the principal? Certainly not. This would be tolerating a bad use of the writ of certiorari.
The certiorari was properly dismissed by the circuit court, the judge having erred in allowing it in the first instance.
Judgment affirmed.